Citation Nr: 1401461	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran had active service from February 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.  

Turning to the Veteran's hypertension claim, his service treatment records show some diastolic blood pressure readings that were 90 or greater, and some systolic blood pressure readings that were in the 150s.  At one point, he had a blood pressure reading of 186/100.  

VA treatment records dated during the appeal period reflect a past medical history of elevated blood pressure reading without diagnosis of hypertension, as well as medication for blood pressure.  

Since the evidence raises the possibility that the Veteran incurred hypertension during or as a result of active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).  In addition, the law requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

Turning to the Veteran's arthritis claim, on his May 2010 VA Form 9 he specified that he has arthritis of the bilateral hands, bilateral feet and lumbar spine.  A July 1997 VA examination resulted in pertinent diagnoses of bilateral great toe metatarsophalangeal joint arthritis, and bilateral ankle arthritis with talar osteophytes and limited dorsiflexion.  A January 2009 VA X-ray resulted in an impression of mild degenerative joint disease changes in the right mid foot.  A December 2009 VA podiatry follow-up consult resulted in a diagnosis of degenerative joint disease.  

Since the evidence raises the possibility that the Veteran may have arthritis that was diagnosed within one year of separation, the Board finds that a VA examination is necessary to clarify this issue.  See McLendon, supra.  In this regard, the Board points out that while the Veteran is service-connected for disabilities of the low back, right hand and feet, he is not service-connected for arthritis or degenerative joint disease of any joint.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to determine the nature, extent and etiology of any hypertension that may be present.  The claims file and eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran incurred hypertension during or as a result of active duty.  In answering this question, the examiner should address the Veteran's active duty blood pressure reading of 186/100.

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Arrange for an examination to determine the nature, extent and etiology of any arthritis that may be present, to include arthritis of the bilateral hands, bilateral feet and lumbar spine.  The claims file and eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current arthritis is the same as or related to the arthritis diagnosed in the July 1997 VA examination report.  

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


